                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     §
                                              §
                                              §
VS.                                           §    CRIMINAL ACTION NO. 18-CR-32
                                              §
                                              §
                                              §
JEFFREY STUBBLEFIELD,                         §

                          MEMORANDUM OPINION AND ORDER

       This case was reassigned by Chief Judge Kimberly J. Mueller for consideration of the

defendant’s motion for compassionate release under 18 U.S.C. § 3582. (Docket Entry No.

42). Having denied the motion, (Docket Entry No. 50), the court reassigns this case to Judge

Sheila K. Oberto all further proceedings.


                      SIGNED on April 27, 2021, at Houston, Texas.



                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                              1
